Citation Nr: 0332916	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as low back strain with early sacroiliac joint 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Army from April 2001 
to August 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in November 2001, wherein service connection for 
"low back pain" was denied.  

The Board last reviewed this matter in June 2003.  At that 
time, it remanded the claim of entitlement to service 
connection for a low back disorder to the RO for 
readjudication in light of the completion of a VA medical 
examination of the veteran in May 2003 addressing the 
etiology of the disorder consistent with the Board's January 
2003 memorandum directing further evidentiary development.  
In July 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) stating that service connection for the low back 
disorder remains denied.  The Board now undertakes appellate 
review of this claim.     


FINDING OF FACT

There is no evidence that the claimed low back disorder, 
diagnosed as low back strain with early sacroiliac joint 
arthritis, was incurred in, or aggravated by, service.


CONCLUSION OF LAW

The low back disorder, diagnosed as low back strain with 
early sacroiliac joint arthritis, was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, such as the one in this 
case, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in September 2001, the RO advised the veteran of what 
VCAA requires of VA, including the VA's duty to assist him; 
information and evidence needed to establish entitlement to 
the claim; what records have been obtained and associated 
with the claim folder; and who to call if he has any 
questions or needs assistance.  In response to the veteran's 
statement in his claim form that he had no records of 
treatment by private physicians, the RO explained that it 
would proceed with the claim based upon service medical 
records, but that the veteran should notify the RO if he 
later obtains other relevant evidence.  The RO also explained 
that, while the law required VA to assist the veteran in 
gathering relevant evidence, the ultimate responsibility to 
substantiate the claim belongs to him.  Further, the RO's 
Statement of the Case (SOC) dated in March 2002 and the 
Supplemental SOC issued in July 2003 set forth applicable VA 
regulations concerning the duty to assist.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that all 
records cited by the veteran as relevant to his claim, 
including service medical records, as well as reports of VA 
medical examinations, have been obtained and associated with 
the claim folder.  Also, in May 2003, the VA provided the 
veteran with a medical examination in connection with his 
claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Service Connection for a Low Back Disorder, Diagnosed as 
Low Back Strain with Early Sacroiliac Joint Arthritis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  For instance, arthritis manifested to a degree of 
ten (10) percent from the date of separation would be deemed 
a chronic disease for which presumptive service connection 
can be awarded.  See 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  
However, a back disorder of the type that is the subject of 
this claim is not considered a chronic disability for which 
presumptive service connection may be granted under 38 C.F.R. 
§§ 3.307 and 3.309.  

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has reviewed all of the information and evidence of 
record.  The veteran in this case denies pre-existing back 
problems.  He alleges that he experienced sudden low back 
pain while standing and talking to other soldiers.  See 
veteran's accounting documented in VA examination report 
dated in October 2001.  He now has back pain, concentrated in 
the lumbar area, with increased activity, but denies 
radiating pain in his legs.  See VA examination report dated 
in May 2003.
Service medical records indicate that the veteran entered 
service with normal clinical findings for the spine and 
musculoskeletal system.  See medical examination reports, 
dated in March 1999 and March 2001.  The veteran himself 
denied having had back pain or other "back trouble," back 
surgery, deformity in the bones or joints, and arthritis.  He 
denied having had "difficulty standing for a long time."  
See Report of Medical History and Applicant Medical 
Prescreening Form, both dated in March 1999; and Report of 
Medical History and Medical Prescreening of Medical History 
Report, both dated in March 2001.   

A June 2001 report shows that the veteran received in-service 
emergency treatment for a reported "sharp back pain."  He 
apparently was prescribed muscle-relaxing medication.  The 
examiner concluded with a finding of sacrosciatic lumbosacral 
spine.  The June 2001 treatment report does not attribute 
service to the complaints of back pain, and it the only 
evidence in the service medical records pertaining to 
complaints about, or treatment of, the veteran's back.      

No further evidence of treatment related to the back is in 
the record until the examination at the VA medical center 
(VAMC) in Houston, Texas, in October 2001, a few months after 
discharge from active duty.  The examiner noted ambulation 
with a normal gait and a "level pelvis."  The range of 
motion of the lumbar spine indicated "full flexion without 
complaints of discomfort."  The examiner also noted normal 
extension (bending to the left and right).  Normal findings 
were noted for "toe and heel walking."  Reflexes, 
sensation, and strength were intact for both legs.  There 
were normal findings for internal and external rotation of 
the hips.  The veteran apparently performed straight leg 
raising, bilaterally, without problems.  

The October 2001 examination report also discusses 
contemporaneous lumbar spine X-rays.  The report states that 
the X-rays apparently revealed a "lumbralized S1 segment 
with findings consistent with a possible spina bifida 
occulta."  There was "no evidence of significant 
degenerative abnormalities through the visualized portions of 
the lumbar spine."  The examiner concluded with an 
assessment of "low back pain, etiology indeterminate."  See 
October 2001 VAMC report.  The radiology report itself states 
that there was "[n]o significant abnormality . . . in the LS 
[lumbosacral] spine."
 
The veteran received another VA medical examination in early 
May 2003, conducted at Orthopaedic Clinic of Avoyelles, Inc.  
The veteran's low back pain apparently is concentrated in the 
low back area, with no radiating pain in the lower 
extremities.  He is able to conduct routine daily activities, 
such as driving, bathing and dressing himself, without 
assistance.  See examination report.  

The range of motion in the lumbar spine was 20/35 degrees for 
both left and right rotation; bending was noted at 20 degrees 
(right) and 30 degrees (left) of a normal 40 degrees (either 
left or right).  Extension was at 30/35 degrees; flexion was 
at 90/95 degrees.  Straight leg raising noted negative 
findings.  Pain was noted in the right hip, sacroiliac 
region.  The pelvis was level.  The left shoulder was higher 
than the right.  There was tightness of the muscles on both 
sides of the lumbar area on palpation and alternate leg 
standing.  There was no sciatica on straight leg raising.  
The veteran had pain in the right hip on abduction and 
external rotation/flexion.  See May 2003 examination report.  

The May 2003 examination report also discusses X-rays of the 
lumbosacral spine, apparently taken on the day of the 
examination.  The X-rays indicated spina bifida at S1, and 
facet irregularity on the left side of L5-S1.  There was no 
evidence of scoliosis, fracture, or dislocation.  Early 
arthritic changes were noted at sacroiliac joints.  There was 
slight narrowing at the disc space of L5-S1, with no evidence 
of osteoarthritis, pars defect, or slippage of L5 on S1.  No 
compression fracture or osteophyte formation was observed.  
The narrowing of the disc was determined to be insignificant 
due to the presence of transitional vertebra of S1 with 
incomplete formation of disc space at the L6-S1 level.  
The May 2003 examination report provides a diagnosis of 
chronic low back strain with early sacroiliac joint 
arthritis.  Nothing in the report relates service to 
complaints of low back pain, limitations in the range of 
motion in the back, or early arthritic changes in the 
sacroiliac joints revealed by the X-rays.  In sum, the 
veteran now has a low back disorder in the form of low back 
strain with arthritic changes in the sacroiliac joints; 
however, this disorder was not found to be causally related 
to active service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
evidence in favor of and against the claim is not in 
equipoise, the veteran is not entitled to a benefit of the 
doubt under 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Service connection for a low back disability, diagnosed as 
low back strain with early sacroiliac joint arthritis, is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



